internal_revenue_service national_office technical_advice_memorandum date third party communication date of communication month dd yyyy tam-146957-05 number release date index uil no case-mis no director office of tax exempt bonds taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ---------------------------- -------------------------- ------------------------------------ ---------------- ------- ------------------------- ---------------------------------- tribe issuer bonds ------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- ------------------------------------------ ---------------------------- ----------------------------------------------------------------------- ------------------------------------ date x city a city b ----------------- ----- ------------------------- -------------------- y z ----------- --------- issue s is the construction and operation of the project described below by the tribe an exercise of an essential_governmental_function within the meaning of sec_7871 conclusion s the construction and operation of the project described below by the tribe is not an exercise of an essential_governmental_function with the meaning of sec_7871 facts the tribe is listed as an indian_tribal_government in revproc_2002_64 2002_2_cb_717 on date the issuer issued the bonds and loaned the bond proceeds to the tribe the tribe used the bond proceeds to finance and refinance the planning design development construction installation equipping and opening of a convention facility with an approximately x-room full-service four-diamond quality conference hotel and ancillary facilities on the tribe’s reservation located near city a and a convention facility with an approximately x-room full-service four-diamond quality conference hotel and ancillary facilities on the tribe’s reservation located near city b together the project concurrently with the construction of the project the tribe financed from sources other than from the proceeds of the tax exempt bonds the planning design development construction installation and equipping and opening of an approximately y square foot gaming facility on the tribe’s reservation located near city a and an approximately z square foot gaming facility on the tribe’s reservation located near city b together the additional facilities the portion of the project and the additional facilities located at each of city a and city b are operated as an integrated facility in addition the tribe has entered into license agreements with respect to the portions of the project and the additional facilities located at each of city a and city b whereby such portion of the project and the additional facilities located at each of city a and city b will use a licensor’s trade_name subject_to certain restrictions imposed by the licensor designed to ensure certain quality standards commensurate with the brand law and analysis sec_7871 sets forth the various purposes for which an indian_tribal_government may be treated as a state the term indian_tribal_government is defined under sec_7701 of the code to mean the governing body of any tribe band community village or group of indians or if applicable alaska native that is determined by the secretary of treasury after consultation with the secretary of the interior to exercise governmental functions the secretary’s determination is set forth in revproc_2002_64 which contains a modified and supplemented list of indian tribal governments that are to be treated similarly to states for specified purposes under the code sec_7871 provides that subject_to sec_7871 an indian_tribal_government shall be treated as a state for purposes of sec_103 relating to state and local bonds sec_7871 states that sec_103 shall apply to an obligation not described in sec_7871 issued by an indian_tribal_government or a subdivision thereof only if the obligation is part of an issue substantially_all of the proceeds of which are used in the exercise of any essential_governmental_function sec_7871 provides that an essential_governmental_function does not include any function that is not customarily performed by state and local governments with general taxing powers we have concluded that under sec_7871 and sec_7871 an indian_tribal_government may be treated as a governmental_unit for purposes of sec_103 only if the proceeds of the bonds are to be used in the exercise of an essential_governmental_function within the meaning of sec_7871 whether the proceeds of the bonds could be used to finance the project depends upon whether ownership and operation of the project is an exercise of an essential_governmental_function which depends in part on whether such activity is customarily performed by state and local governments with general taxing powers sec_7871 does not define the term essential_governmental_function a definition was put forward in temporary income_tax regulation sec_301 which applied only to bonds issued before date the regulation defined an essential_governmental_function for purposes of sec_7871 as a function of a type which is eligible for funding under u s c and the regulations thereunder eligible for grants or contracts under u s c f g and g and the regulations thereunder or an essential_governmental_function under sec_115 and the regulations thereunder when conducted by a state or political_subdivision thereof however this definition was specifically rejected by congress as too liberal when sec_7871 was enacted in the absence of a statutory or regulatory definition of the term essential_governmental_function we turn to the legislative_history of sec_7871 to determine the intent of congress with respect to tax exempt financing by indian tribal governments the essential_governmental_function limitation has been in place since the original enactment of sec_7871 as a temporary provision of the code by the indian_tribal_government tax status act pub_l_no 96_stat_2605 the report of the senate_finance_committee explains the bill provides that indian tribal governments are to be treated generally the same as states and tribal subdivisions are to be treated generally the same as political subdivisions of states for purposes of the tax-exempt_bond interest provisions however the bill includes a number of restrictions on this treatment of indian tribal governments with respect to commercial or industrial activities or other activities other than essential governmental functions the purpose of those restrictions is generally either to allow the profits from such activities to be exempt from federal_income_tax because of the basic federal_income_tax exemption of indian tribes and because sec_115 does not apply to indian tribes or to allow the interest on the obligations where the proceeds are used in such commercial or industrial activities to be exempt from federal_income_tax but not to allow both of these benefits to apply in any one case if all of a major portion of the proceeds of an indian_tribal_government obligations are to be used directly or indirectly in one or more commercial or industrial activities or other activities other than essential governmental functions conducted by the tribe then the interest on the obligation is not to be exempt from federal_income_tax in october of the house of representatives was concerned with the expansive definition of essential_governmental_function included in the temporary regulations and introduced sec_7871 as part of the omnibus budget reconciliation act of pub_l_no 101_stat_1330 a the house report explains this provision as follows the bill clarifies that with respect to bonds issued by indian tribal governments the term essential_governmental_function does not include any governmental function that is not customarily performed and financed with governmental tax-exempt_bonds by states and local governments with general taxing powers for example the issuance of bonds to finance commercial or industrial facilities eg private rental housing cement factories or mirror factories which bonds technically may not be private_activity_bonds is not included within the scope of the essential governmental exception additionally the committee wishes to stress that only those activities that are customarily financed with governmental bonds eg schools roads governmental buildings etc are intended to be within the scope of this exception notwithstanding that isolated instances of a state_or_local_government issuing bonds for another activity may occur further the fact that the bureau of indian affairs may provide federal assistance tribal governments to engage in commercial and industrial ventures as tribal government activities is not intended to be determinative for purposes of the internal_revenue_code any existing treasury_department regulations that may infer a contrary result are to be treated as invalid indian for h_r rep no pincite the conference_report to the act provides the conference agreement follows the house bill with a modification permitting indian tribal governments to issue as tax- exempt private_activity_bonds certain bonds for tribal manufacturing facilities as an exception to the general_rule that tribal governments may issue tax-exempt_bonds only for essential governmental local governments customarily perform the conferees adopted this limited exception in recognition of tribal governments in managing historical tribal resources and land held in trust by the federal government and limited its scope to bonds designed to foster employment opportunities on these tribal lands as part of the performance of this unique responsibility the unique responsibilities of functions which states and indian h_r rep no pincite conf_rep footnote to the conference_report provides a facility which does not qualify as a manufacturing_facility for purposes of this provision may nonetheless be financed with tax- exempt bonds issued by a tribal government provided that the facility satisfies the ‘essential governmental function’ standards ie the facility is comparable to facilities that are customarily acquired or constructed and operated by states and local governments for example a building used for offices for a tribal government local_government office buildings and therefore could be financed with tax-exempt_bonds as another example a lodge owned and operated by a tribal government may be eligible for tax-exempt_financing if it is comparable to lodges customarily owned and operated by state park or recreation agencies itself would be comparable to state or h_r rep no pincite n conf_rep under the specific language of sec_7871 an activity must be customarily performed by state and local governments to be eligible to be an essential_governmental_function the term customary has been defined as according to or depending on custom usual habitual defined by long-continued practices in applying this definition to sec_7871 we look both to the prevalence of such activity among state and local governments as well as the history of state and local governments performing a specific activity this approach is consistent with the legislative_history of sec_7871 which says that to find that something is customarily performed requires more than isolated instances of comparable activity in addition the legislative_history indicates that comparability requires a comparison beyond the same general activity as highlighted by the example in footnote to the house conference_report it is not enough that a lodge owned and operated by an indian_tribal_government accept paying guests for overnight stays in private rooms like a state owned lodge instead the lodge must be comparable in other dimensions as well such as size and amenities finally the house report and the conference_report indicate that congress viewed activities customarily conducted by state and local governments as including public works style projects and excluding commercial and industrial activities such as manufacturing facilities congress further reflected this understanding by creating a special exception to the private_activity_bond rules for certain tribally owned manufacturing facilities based upon the language of the statute the legislative_history of sec_7871 in general and sec_7871 in particular we conclude that an activity is to be considered an essential_governmental_function customarily performed by state and local governments only if there are numerous state and local governments with general taxing powers that have been conducting the activity and financing it with tax-exempt governmental bonds state and local governments with general taxing powers have been conducting the activity and financing it with tax-exempt governmental bonds for many years and the activity is not a commercial or industrial activity for purposes of applying this analysis where the activity is the ownership and operation of a facility only comparable facilities owned and operated by states and local governments will be taken into account with respect to the project the tribe has presented evidence that over the period beginning in state and local governments used tax exempt bonds to finance large urban hotels connected to convention centers and has argued that dozens of additional municipal hotel projects have been considered and are in various stages of development although hotels of this type may be comparable to the project based on size location and amenities based on the information presented by the tribe we do not find ownership and operation of such large urban facilities to be either sufficiently prevalent or sufficiently longstanding among state and local governments to be considered an essential_governmental_function customarily performed by state and see webster’s encyclopedic unabridged dictionary of the english language definition of customary local governments nor is the project comparable to lodges customarily owned and operated by state park or recreation agencies the tribe has provided information showing that it is common for state park systems to contain full hotel-style lodges each with on average guest rooms although the tribe observes that there are a small number of state park lodges with considerably more guest rooms very few approach the size and amenities of the project accordingly we do not find the project comparable to such state park lodges the tribe argues that economic development activities have been considered essential governmental functions under sec_115 of the code we acknowledge the broad definition afforded the term essential_governmental_function in the context of sec_115 of the code nevertheless we are bound to apply sec_7871 when determining whether or not the project is an essential_governmental_function what constitutes an essential_governmental_function is necessarily narrower for these purposes than in sec_115 in that it requires the activity to be customarily conducted by other state and local governments because ownership and operation of facilities comparable to the project by state and local governments is not sufficiently prevalent or longstanding we conclude that the ownership and operation of the project by the tribe is not an exercise of an essential_governmental_function customarily performed by state and local governments within the meaning of sec_7871 e because we have determined that ownership and operation of the project is not an exercise of an essential_governmental_function based upon the failure of the project to satisfy the criteria of prevalence and duration among state and local governments described above we need not also determine whether the ownership and operation of the project is a commercial activity however the facts in this case tend to show that ownership and operation of the project by the tribe is a commercial activity for purposes of sec_7871 and e the legislative_history to sec_7871 does not define the criteria for identifying a commercial or industrial facility but it does provide that commercial or industrial facilities eg private rental housing cement factories or mirror factories are not included within the scope of the essential_governmental_function exception h_r rep no pincite similarly the purposes of an organization exempt under sec_501 which must serve a broad public interest cannot include commercial purposes that serve the private interest of those who profit the legislative_history to sec_7871 indicates congress was making a comparable distinction between a broader public interest and an interest in profit when it distinguished an essential_governmental_function from a commercial or industrial activity in the context of determining whether an organization is an exempt_organization under sec_501 several courts have considered whether an organization was operating for commercial rather than exempt purposes they have consistently treated this as a question of fact in 70_tc_352 the tax_court held that a consulting firm that served exclusively nonprofit clients and charged them fees set at cost was nonetheless a business and was not operated exclusively for charitable purposes the court said that factors such as the particular manner in which an organization’s activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence in determining whether the organization has a predominantly commercial purpose id pincite it further stated that competition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes id similarly the eighth circuit_court of appeals in 625_f2d_804 8th cir focused on the fact that the entity was charging prices at or above cost and operating in competition with for-profit entities in concluding that a pharmacy that offered discounts to senior citizens and disabled people did not operate exclusively for charitable purposes in iowa state university of science and technology v u s ct_cl the court of claims held that operation of television stations was an unrelated_trade_or_business for the university because the station emphasized revenues had a steady history of substantial profits and operated in a commercial manner as reflected through programming policies see also 950_f2d_365 7th cir vegetarian restaurant operated by church in direct competition with other restaurants was not operated for exempt purposes even though the restaurant did not earn a net profit 71_tc_661 publication and sale of religious books at a profit served a commercial purpose as the courts did in these exempt_organization matters we look to all the facts and circumstances in determining whether the operations of a facility are commercial or industrial in nature for purposes of sec_7871 and e relevant factors include but are not limited to whether the facility operates to earn a profit competes with for-profit entities and functions in a commercial manner we also look at the balance of the operations of the facility between service to the local community and attraction of paying customers from outside the local community the project has characteristics of a commercial facility in that it competes with similar commercial businesses located in the same area and its manner of operation is consistent with commercial operations indeed the hotel is operating under a licensing agreement with a company that ensures operations are consistent with the operations of other hotels at least some of which are commercial enterprises using the same trade_name the tribe asserts that the project will be operated at a loss although failure to earn a profit is relevant when we are determining whether an activity is commercial the fact that an activity is operated at a loss by itself is not determinative especially where the other factors discussed above are present see 950_f2d_365 7th cir moreover the record indicates that the project was constructed simultaneously with the additional facilities which are located contiguous to the project at the respective locations and which are operated together with the project in integrated operations the project and the additional facilities when considered together are expected to earn a profit the presence of these factors indicate that ownership and operation of the project is a commercial activity distinguishable from public works projects such as roads schools or governmental courthouse buildings which lack a profit-making objective which focus on public benefits to local citizens and which do not compete with other businesses caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
